Constitutional Amendment No. 7 is generally called the "Initiative and Referendum Amendment." It was submitted at the general election in 1920, but not until the Special Supreme Court rendered the decision in Brickhouse v. Hill,167 Ark. 513, 268 S.W. 865, on February 16, 1925, did the amendment become adopted officially.
The various paragraphs in the amendment are not numbered; so it is difficult to refer to any particular provision. But in the constitutional amendment as published in Pope's Digest, certain paragraphs begin with capitalized catchwords; and, by considering these as sections, it will be seen that the amendment has 22 sections which I list and number by the capitalized catchwords, as follows:
    Section  1  Section 1 Section  2  Initiative *Page 894 
Section  3  Referendum Section  4  Emergency Section  5  Local for Municipalities and Counties Section  6  Definition Section  7  No veto Section  8  Amendment and Repeal Section  9  Election Section 10  Majority Section 11  Canvass and Declaration of Results Section 12  Conflicting Measures Section 13  Title Section 14  Limitation Section 15  Verification Section 16  Sufficiency Section 17  Court Decisions Section 18  Amendment of Petition Section 19  Unwarranted Restrictions Prohibited Section 20  Publication Section 21  Enacting Clause Section 22  Self-executing
Through this method of identification, I proceed to refer to certain sections of the amendment.
The purpose of Amendment 7 was to facilitate the submission of measures to the people, either by initiative or by referendum. Section 16 of the amendment deals with the sufficiency of the petition. Sufficiency in what regard? The number of signers; because 18 says, in part; "If the Secretary of State, . . . shall decide any petition to be insufficient, he shall without delay notify the sponsors of such petition, and permit at least thirty days from the date of such notification, in the instance of a state-wide petition, . . . for correction or amendment."
This language, to me, clearly means that the sponsors of the measure are to have thirty days (for a state measure such as is here involved) to secure additional signature if the  original petition does not contain sufficient signatures. That being true, the Secretary of State was acting within the letter and the spirit of the law when he *Page 895 
gave the sponsors of the measure here involved thirty days from July 20th in which to obtain additional signatures.
The majority opinion in this present case holds that the petition, when originally presented to the Secretary of State, must be "PRIMA FACIE" sufficient when filed, or there is no filing. My answer to that holding is, that the majority is writing the words "PRIMA FACIE" into the amendment, and thereby not only rewriting the amendment, but doing violence to its intent and its language. The words "PRIMA FACIE" are not in the amendment, and the adding of the words restricts and makes, more difficult the right of the people to initiate laws.
It is very significant that this "PRIMA FACIE" requirement was not mentioned in the opinion in Wait v. Hall, 196 Ark. 508, 118 S.W.2d 585. In that case this court recited that the original petition (for referendum) needed an additional 1,242 valid signatures to be sufficient; yet the court made no issue of the fact that the Secretary of State gave the sponsors of the petition the additional thirty days in which to obtain enough signatures to make the petition sufficient. Did this court mean to hold in that case that invalid names on a petition can make it "PRIMA FACIE" sufficient?
I think Act 195 of 1943 is valid as within the authority and scope of 22 of this amendment No. 7, which says: ". . . laws may be enacted to facilitate its operation."
Section 5 of Act 195 of 1943 clearly permits — in fact, requires — the Secretary of State to do what he did in the case at bar. The majority, without saying so in words, has in effect held 5 of Act 195 of 1943 to be void. Yet no authority is furnished for such holding.
Without prolonging this dissent, it is sufficient to say that I respectfully, but most seriously, dissent. *Page 896